      Case 1:20-cv-00775-MWB Document 41 Filed 09/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM BENNER, et al.,                          No. 1:20-CV-00775

          Plaintiffs,                            (Chief Judge Brann)

     v.

THOMAS W. WOLF, et al.,

          Defendants.

                                  ORDER

     AND NOW, this 9th day of September 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendants’ motion to dismiss the First Amended Complaint (Doc.

          25) is GRANTED WITH PREJUDICE.

     2.   The case is dismissed and the Clerk of Court is directed to close the

          case file.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          Chief United States District Judge
